DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                             WHATDLY PETIT,
                               Appellant,

                                      v.

                           STATE OF FLORIDA,
                                Appellee.

                              No. 4D19-3875

                              [June 30, 2021]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Michael A. Usan, Judge; L.T. Case No. 15-16019CF10A.

   Fred Haddad of Fred Haddad, P.A., Fort Lauderdale, for appellant.

   Ashley Moody, Attorney General, Tallahassee, and Marc B. Hernandez,
Assistant Attorney General, West Palm Beach, for appellee.

FORST, J.

    Appellant Whatdly Petit appeals his conviction and life sentence for one
count of first degree murder, arising out of the 2015 shooting of a
nightclub patron. Appellant raises five issues on appeal, arguing that the
trial court either reversibly erred or abused its discretion.            Upon
consideration of Appellant’s arguments, we affirm on all issues. This
opinion only addresses Appellant’s claims of error in the trial court’s denial
of his motion to suppress and his motions for judgment of acquittal.

                                 Background

   Appellant was charged by indictment with one count of first degree
murder. Before proceeding to trial, Appellant filed a motion to suppress
statements which he made to a Broward County Sheriff’s Office detective
during a recorded interview. Specifically, Appellant sought to suppress
statements pertaining to his whereabouts on the night of the incident.

   At a hearing on the motion, the trial court played a recording of the
interview, which contained the following relevant statements:
            [THE DETECTIVE]:       And then this other thing is not really
                                   a right.   It’s just knowing [and]
                                   understanding your rights, do you
                                   want to speak to me and have a
                                   conversation about why you’re here?

            [APPELLANT]:           You said what?

            [THE DETECTIVE]:       Knowing and understand[ing] your
                                   rights, do you want to talk to me and
                                   have a conversation about why you’re
                                   here, why I got an arrest warrant for
                                   you? Yes? You gotta say it.

            [APPELLANT]:           Yes.

   Notably, with respect to the italicized portion of the detective’s
statement, when the detective asked Appellant if he wanted to have a
conversation about why he was there, Appellant can be seen placing his
hands together and making a shrug-like gesture with no verbal response.
The detective then asked Appellant “Yes?” and stated “You gotta say it[,]”
upon which Appellant immediately responded with “Yes.”

   Based upon this sequence of events, Appellant maintained that he had
given an equivocal answer and had not knowingly and intelligently waived
his Miranda 1 rights. The State, in turn, asserted that Appellant’s
hesitation in answering the question was a deliberate pause reflecting on
the gravity of the situation.

    Ultimately, the trial court denied the motion to suppress. The trial
court considered the entire context of the recording and placed special
emphasis on Appellant’s invocation of his Miranda rights (by requesting
an attorney) approximately three-and-a-half minutes after the statement
at issue.

   The case eventually proceeded to a five-day jury trial. At trial, the
State’s primary evidence was surveillance footage from both inside and
outside the nightclub. Although the outside footage—which captured the
victim’s death—was of poor quality, the State’s position was that the
perpetrator could be identified through his movements from camera-to-
camera. Thus, through two witness’ testimonies identifying Appellant
from video shot inside the club, as well as the testimony of a detective

1   Miranda v. Arizona, 384 U.S. 436 (1966).

                                          2
narrating the events of the recorded footage, the State asserted that
Appellant was the perpetrator. In addition, the State introduced testimony
concerning Appellant’s phone records, which placed Appellant in the
general vicinity of the nightclub on the night of the incident.

   Following the presentation of evidence, Appellant twice moved for
acquittal, and the court denied both motions. Thereafter, the jury found
Appellant guilty as charged in the Indictment. Appellant then filed a
“Renewed Motion for Judgment of Acquittal, Motion for New Trial.” At
Appellant’s sentencing hearing, the trial court denied these motions and
sentenced Appellant to life in prison. Appellant timely appealed.

                                  Analysis

   “The standard of review applicable to a motion to suppress evidence
requires that this Court defer to the trial court’s factual findings but review
legal conclusions de novo.” Backus v. State, 864 So. 2d 1158, 1159 (Fla.
4th DCA 2003). Additionally, “[t]he standard of review for the denial of a
motion for judgment of acquittal is de novo.” Segal v. State, 98 So. 3d 739,
742 (Fla. 4th DCA 2012) (quoting Ortiz v. State, 36 So. 3d 901, 902 (Fla.
4th DCA 2010)).

   A. Motion to Suppress

    For there to be a voluntary waiver of Miranda rights, the State must
demonstrate: “1) that the waiver was the result of a free choice on the part
of the defendant and not the product of intimidation, coercion, or
deception; and 2) the waiver was made with a full awareness of the nature
of the right being abandoned and the consequences of the abandonment.”
Barger v. State, 923 So. 2d 597, 601 (Fla. 5th DCA 2006) (citing Moran v.
Burbine, 475 U.S. 412 (1986)). “Only if the totality of the circumstances
surrounding the interrogation reveals both an uncoerced choice and the
requisite level of comprehension may a court properly conclude that
Miranda rights have been waived.” Id. (citing Globe v. State, 877 So. 2d
663 (Fla. 2004)). When a defendant is questioned concerning the waiver
of Miranda rights, if he or she gives an ambiguous or equivocal answer,
then a law enforcement officer is “required to inquire further before
initiating further questioning.” Madeus v. State, 244 So. 3d 1095, 1096
(Fla. 4th DCA 2018).

   In Barger, detectives asked a defendant if he wished to speak to them
without a lawyer present. 923 So. 2d at 599. The defendant gave an
inaudible answer, whereupon a detective asked him “Is that a no or a yes?”
Id. The defendant responded with “Yeah, Yeah” and thereafter “made

                                      3
incriminating statements linking him to the crimes.” Id. at 599–600. After
the defendant was charged, he moved to suppress the statements, arguing
that he had made “both verbal and non-verbal negative responses.” Id. at
600. Specifically, the defendant argued he had responded with “Nah” and
“nodded his head negatively from side to side” when the detective “asked
him if he was willing to talk without his lawyer being present[.]” Id.

    At the ensuing motion to suppress hearing, one of the detectives
testified that “he interpreted [the defendant’s] head shaking as an
affirmation of his desire to speak without his lawyer present,” noting “that
he clarified his question by asking [the defendant] if the gesture was
intended to be a yes or no[,]” and that defendant responded with ‘Yeah,
Yeah.’” Id. After viewing a recording of the interaction several times, the
trial court found that the defendant said “Yeah” and not “Nah[,]” and that
the defendant’s “head gestures ‘were a continuation of his prior head
bobbing, and were not intended by him to be a nonverbal no.’” Id. On
appeal thereafter, the Fifth District held that the court’s finding was
“clearly supported by competent and substantial evidence[.]” Id. at 601.

    Here, like in Barger, Appellant gave a non-verbal response when asked
if he wanted to speak to the detective about why he was there, and then
unequivocally stated “Yes” when the detective followed up on his question.
923 So. 2d at 599. Similarly, also as in Barger, the detective in the instant
case testified at the suppression hearing that he interpreted Appellant’s
response as an affirmation that Appellant wanted to talk to him without
his lawyer present. Id. at 600. Thus, this case presents a nearly identical
factual pattern to that of Barger.

    Nonetheless, despite the factual similarities, Appellant contends that,
in the instant case, the detective’s statement that “You gotta say it” renders
the admission of any statement thereafter inadmissible. We disagree.
Once the detective asked Appellant “Yes?” and said “You gotta say it[,]”
Appellant immediately responded “Yes.” Thus, Appellant responded with
an unequivocal affirmation, and the detective was not required to inquire
further. See Madeus, 244 So. 3d at 1096.

    To the extent Appellant’s initial hesitation prior to answering “Yes” can
be interpreted as equivocal, based upon the totality of the circumstances,
it was clear that the detective’s statement was not a directive or a coercive
statement but was instead a reminder to Appellant that he needed to
answer questions with either a “Yes” or “No” response. See Barger, 923
So. 2d at 601. Indeed, the recording demonstrates that Appellant was
reminded that he needed to do so. Appellant invoked his Miranda rights
just three-and-a-half minutes after this exchange, demonstrating that he

                                      4
understood his rights. See id. Consequently, the trial court did not err in
denying Appellant’s motion to suppress.

   B. Motions for Judgment of Acquittal

   “Generally, an appellate court will not reverse a conviction which is
supported by competent, substantial evidence.” Pagan v. State, 830 So.
2d 792, 803 (Fla. 2002). “In moving for a judgment of acquittal, a
defendant ‘admits not only the facts stated in the evidence adduced, but
also admits every conclusion favorable to the adverse party that a jury
might fairly and reasonably infer from the evidence.’” Beasley v. State,
774 So. 2d 649, 657 (Fla. 2000) (quoting Lynch v. State, 293 So. 2d 44, 45
(Fla. 1974)). “If, after viewing the evidence in the light most favorable to
the State, a rational trier of fact could find the existence of the elements of
the crime beyond a reasonable doubt, sufficient evidence exists to sustain
a conviction.” Pagan, 830 So. 2d at 803. This legal standard now applies
“in all cases where the sufficiency of the evidence is analyzed.” Bush v.
State, 295 So. 3d 179, 201 (Fla. 2020) (emphasis added).

   Here, there was competent substantial evidence to sustain Appellant’s
conviction. First, a security officer testified that Appellant was present on
the night of the incident, and that he remembered Appellant because of
his distinctive footwear (Gucci slides). Second, the security officer
positively identified Appellant on surveillance footage taken from inside
the club before the incident. Third, Appellant’s own cousin also identified
Appellant from surveillance footage taken inside the club. Fourth,
Appellant’s cousin identified the perpetrator’s white vehicle as what
appeared to be the same vehicle which she had seen Appellant driving the
next day at a Thanksgiving family get-together. And fifth, cell phone
records placed Appellant in the vicinity of the Fort Lauderdale nightclub
where the murder occurred, rather than at a Pompano Beach nightclub
where Appellant indicated he was that night in his post-Miranda
statements.

   Based on this evidence, combined with a complete viewing of the
surveillance footage, a rational trier of fact could find the existence of the
elements of the crime beyond a reasonable doubt. Beasley, 774 So. 2d at
657. While the outside surveillance footage was grainy and of poor quality,
the individual whom two witnesses identified as Appellant was viewable
on surveillance footage for all but a few seconds before the victim was shot.
Accordingly, the trial court did not err in denying Appellant’s motions for
judgment of acquittal.

                                 Conclusion

                                      5
   Because it was clear under the totality of the circumstances that the
detective’s statement that “You gotta say it” was not a directive and that
Appellant understood his Miranda rights, we hold that the trial court did
not abuse its discretion in denying Appellant’s motion to suppress.
Barger, 923 So. 2d at 601. Further, because competent, substantial
evidence supported Appellant’s conviction, we also hold the trial court did
not err in denying Appellant’s motions for judgment of acquittal. See
Beasley, 774 So. 2d at 657. We otherwise affirm on all other issues raised.

   Affirmed.

LEVINE, C.J., and MAY, J., concur.

                           *         *        *

   Not final until disposition of timely filed motion for rehearing.




                                     6